— Judgment, Supreme Court, New York County (Robert E. Fischer, J.), entered on January 4, 1984, unanimously reversed, on the law and the facts, without costs and without disbursements, and a new trial ordered solely on the issue of damages, unless the plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $200,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Asch, J. P., Bloom, Fein and Kassal.